Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Responses to the arguments of the applicant are presented after the first rejection they are directed to.  The amendments to the specification and the corrected drawn 3 are accepted.
The examiner had made a comment regarding inventive example 5 and comparative example 1 after the first rejection and how they used the same film formation and treatment of the SiN layer, but arrived at layers with different compositions.
The response of the applicant seems to admit that there are differences in the formation conditions not disclosed in the instant application which resulted in the differences in the resultant SiN layers of inventive examples 5 and comparative example 1.  This appears to be an admission that the applicant has failed to fully disclose how to make the claimed SiN layers.   
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Chieu et al., “Si-N Attenuated phase shift layer for phase shift mask application”, IBM Tech. Discl. Bull.,
Chieu et al., “Si-N Attenuated phase shift layer for phase shift mask application”, IBM Tech. Discl. Bull., Vol. 35(3) pp 440-441 (08-1992) describes Si-N films formed by RF sputtering in the presence of argon and nitrogen. The nitrogen fraction in the sputter atmosphere  film was 0 to 30%. The higher Si content (lower nitrogen content) yielded films with higher absorption. Film thicknesses of up to 700 nm (7000 angstroms) were formed which shows the absorption of the film at 250 nm as a function of sputtering gas content (see figure 2).
	When the mask is taken from the sputtering chamber it will be in contact with air and will inherently undergo some oxidation due to the oxygen content of the air due to the reactivity or silicon with oxygen.  Non-metallic elements such as Ar and oxygen are incorporated during the sputtering and the oxygen of the surface oxidation. 
	The response of the applicant is that they have identified problems when repairing defects in a photomask using an EB and that the references do not discuss this.  The examiner points out that the claims are to photomasks include a silicon nitride light shielding layer with a particular nitride content as defined by the number of Si-Si, Si3N4 and SiaNb (where a/a+b is less than 4/7, a sub-stoichiometric nitride).  This is a sub-stoichiometric SiN layer which the examiner holds is 2/N2+Ar in the sputtering gas of Chieu et al. in the table of the 0-10% which is part of the 0-30% nitrogen fraction discussed on page 441. There is no recitation of electron beam mask repair in the claims under prosecution.  The arguments is not in any way commensurate with the scope of coverage sought. Claim 1 is reproduced below so the applicant can verify this and the rejection stands.

    PNG
    media_image1.png
    596
    804
    media_image1.png
    Greyscale

	The examiner reminds the applicant that a shift of invention is not a matter of right after a first action.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Dove et al. 5939225.
Dove et al. 5939225 describes Si-N films formed by RF sputtering in the presence of argon and nitrogen. The nitrogen fraction in the sputter atmosphere film was 0 to 30%. The higher Si content (lower nitrogen content) yielded films with higher absorption. Film thicknesses 
When the mask is taken from the sputtering chamber it will be in contact with air and will inherently undergo some oxidation due to the oxygen content of the air due to the reactivity or silicon with oxygen.  Non-metallic elements such as Ar and oxygen are incorporated during the sputtering and the oxygen of the surface oxidation.
The examiner relies upon the response above as not further arguments were advanced by the applicant.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ito et al. 5547787.
Ito et al. 5547787 teaches a silicon nitride film formed upon a quartz substrate, where the has a composition of SiN0.6-0.8 coated to a thickness of 80 nm, this is then oxidized on the surface using plasma and a second 80 nm SiN0.6-0.8 coated and the composite was patterned to form a mask (19/65-21/12, embodiment 8).  This nitrogen content is 37.5 to 44.4 At%. Non-metallic elements such as Ar and oxygen are incorporated during the sputtering and the oxygen of the surface oxidation.
The examiner relies upon the response above as not further arguments were advanced by the applicant.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Noguchi et al. JP 07-037779. 
0.5-1.0 [0023]
When the mask is taken from the sputtering chamber it will be in contact with air and will inherently undergo some oxidation due to the oxygen content of the air due to the reactivity or silicon with oxygen.  Non-metallic elements such as Ar and oxygen are incorporated during the sputtering and the oxygen of the surface oxidation.
The examiner relies upon the response above as not further arguments were advanced by the applicant.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kosaka et al. 20160291454.
In example 1, during the sputtering under conditions A yields a Si:N of 62:38 [0059-0063].
When the mask is taken from the sputtering chamber it will be in contact with air and will inherently undergo some oxidation due to the oxygen content of the air due to the reactivity or silicon with oxygen.  Non-metallic elements such as Ar and oxygen are incorporated during the sputtering and the oxygen of the surface oxidation.
The examiner relies upon the response above as not further arguments were advanced by the applicant.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Kosaka et al. 20170255095.
70N30 to Si50N50 at the top surface [0069]. 
When the mask is taken from the sputtering chamber it will be in contact with air and will inherently undergo some oxidation due to the oxygen content of the air due to the reactivity or silicon with oxygen. Non-metallic elements such as Ar and oxygen are incorporated during the sputtering and the oxygen of the surface oxidation.
The examiner relies upon the response above as not further arguments were advanced by the applicant.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. 20170255095.
It would have been obvious to modify example 1 or 3 by reducing the nitrogen content to as low as 5 % based upon the disclosure at [0024] and/or oxidizing the surface as taught at [0035-0036] to improve the quality of the light shielding film. 
The examiner relies upon the response above as not further arguments were advanced by the applicant.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11054735. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the low transmitting layer overlaps with the claimed SiN layer of the instant application.
The applicant argues that the ratios have not been considered.  The examiner response that the high absorption of the patent is the result of the use of a sub-stoichiometric SiN bounded by the claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10114281. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the lower layer overlaps with the claimed SiN layer of the instant application.
The applicant argues that the ratios have not been considered.  The examiner response that the high absorption of the patent is the result of the use of a sub-stoichiometric SiN bounded by the claims.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/955002 (20200379338). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same/overlapping limitations for the lowermost layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20160018729 (figure 5), 20120189946 (figure 3), 20120156596 (figure 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 20, 2021